 Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 1 of 18




  PUBLIC REDACTED
VERSION OF DOCUMENT
CONDITIONALLY FILED
     UNDER SEAL
       Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 2 of 18




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK




SHARIDAN STILES and STILES 4 U, INC.,    Case No. 1:20-mc-47

                   Plaintiffs,
                                         Case No. 2:14-cv-02234-MCE-DMC
         v.                              (pending in the Eastern District of California)

WALMART INC., and AMERICAN
INTERNATIONAL INDUSTRIES,

                   Defendants.




  PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO COTY INC.’S
 MOTION FOR A PROTECTIVE ORDER TO QUASH PLAINTIFFS’ SUBPOENA




February 4, 2020
          Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 3 of 18




        Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (collectively “Plaintiffs”) respectfully

submit this memorandum of law in opposition to Coty Inc.’s (“Coty”) Motion for Protective

Order to Quash Plaintiffs’ Subpoena (the “Motion”).

                                         INTRODUCTION

        Coty is at the center of a lawsuit pending in the Eastern District of California (the “Stiles

Action”) involving a price fixing conspiracy that includes Walmart and several of its major

suppliers, including Coty. The lawsuit concerns Walmart’s category management program, a

program through which Walmart involves its largest suppliers in its pricing, product selection, and

shelving decisions for various categories of products. Coty, in conjunction with Defendant

American International Industries (“AI”) and other co-conspirators operating in Walmart’s beauty-

related category of products, openly shared prices and decided which of their competitors would

be allowed to occupy Walmart’s shelves alongside their own products. Together, Walmart and its

suppliers, among other things, (a) used price information to manufacture pretext to “delete”

Plaintiffs’ products from Walmart’s shelves, (b) cloned Plaintiffs’ leading product at a penny below

plaintiffs’ costs (based on price and cost information that none of Plaintiffs’ direct competitors

should have had access to), and (c) blackballed Plaintiffs from selling their products at other major

retailers in the United States.

        The contours of this scheme first emerged during discovery, when documents produced

alarmingly revealed virtually unfettered price sharing among horizontal competitors—a per se

violation of the antitrust laws. Coty, in addition to sharing prices with its competitors, helped

Walmart manufacture the pretext used to exclude Plaintiffs’ products from Walmart’s shelves. Coty

is thus not only relevant to the Stiles Action; its conduct is at the heart of the matter.

        Coty nonetheless moves to quash a subpoena seeking a 30(b)(6) deposition on several

topics that are incontrovertibly germane to the price fixing scheme and Coty’s participation in
                                                   1
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 4 of 18




category management programs at U.S. retailers, including at Walmart. In an apparent attempt to

obstruct all discovery into the scheme, Coty advances the unsuccessful argument previously made

by its co-conspirator Walmart in the Stiles Action. That is, Coty argues that because a motion to

join Coty and others as parties in the Stiles Action was denied without prejudice for procedural

reasons, all of its conduct is somehow outside of the scope of discovery. The magistrate judge in

the Stiles Action granted Plaintiffs’ request for additional depositions in the Stiles Action over

Walmart’s same objection. The argument had no basis then, and it borders on frivolous now,

asserted again before this Court. Indeed, there is no question that nothing in the Court’s decision

to deny leave to join additional parties even remotely passed on the merits of Plaintiffs’ claims

against third-party Coty, Defendant Walmart, or any other co-conspirator.

       Once Coty’s gambit to take a second run at Walmart’s failed arguments is set aside, the

only substantive objections left are vague, boilerplate and unsubstantiated relevance and burden

objections. None of that is remotely enough for a protective order.

       In a transparent attempt to manufacture controversy, Coty makes two meritless procedural

arguments. Specifically, it makes much of an initial failure to tender witness fees—which was

indisputably cured. Coty has nothing to say about the cure. Coty also disingenuously argues about

the reasonableness of the deposition’s notice date—which it never sought to change despite

invitations to do so. In any event, the noticed deposition date was not unreasonable at all under the

well-established law of this district. All of these procedural excuses are transparently meritless.

       There is no basis for Coty to resist discovery, let alone a basis upon which it could apply

to this Court for a protective order. The motion should be denied.




                                                  2
           Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 5 of 18




                                         BACKGROUND

         A.     The Stiles Action and the Revelation of the Beauty Accessories Cartel

         Plaintiffs assert, among other things, claims under Section 1 of the Sherman Act, the

California Cartwright Antitrust Act, and for patent infringement in the underlying Stiles Action

pending in the Eastern District of California.1 Plaintiff Sharidan Stiles is the inventor of the Stiles

Razor, an innovative personal styling razor sold through her company, Stiles 4 U, Inc. (See Ex. A2

(Fourth Am. Complaint (“FAC”)) ¶ 17.)

         Beginning in 2007, Plaintiffs sold their razors through Walmart and did so profitably for

nearly six years. (See id. ¶¶ 22-48.) Then, without any explanation, Plaintiffs were told in 2012

that their products were not selling and were being “deleted” from Walmart’s shelves. (Id. ¶ 48.)

All the while, as discussed more fully below, Walmart was working closely with its largest

suppliers, who controlled Walmart’s shelves through a program in which Walmart delegates

pricing and product selection to suppliers, called “category management,” to clone Plaintiffs’

products using Stiles’s confidential price and cost information.




                      Those same suppliers helped Walmart manufacture the pretext needed to

eliminate Stiles from Walmart’s shelves as well as from the shelves of other retailers for which the

same suppliers manage category advisor programs.




   1
       Stiles v. Walmart, Inc. et al., (E.D. Cal. Case No. 2:14-cv-02234-MCE-DMC) (“Stiles”).
   2
     All citations to “Ex. __” reference the exhibits annexed to the concurrently filed Declaration
of Yavar Bathaee in Support of Plaintiffs’ Opposition to Coty’s Motion to Quash, dated February
4, 2020 (the “Bathaee Decl.”).

                                                  3
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 6 of 18




       After Rule 12 motion practice, discovery commenced, and in May 2019, yielded several

stunning revelations. Most notably, Walmart, through its category advisor program, had allowed

its top suppliers who served as “category managers” for Walmart’s beauty accessories to exchange

price information, including forward prices. Walmart relied on




       B.      Coty’s Involvement with the Price Fixing Conspiracy

       Coty is part of this cartel and a direct participant in the scheme to share prices. Coty, along

with other Walmart suppliers, AI, and Pacific World Corporation (“PWC”), all of whom competed

directly with Stiles, extensively shared prices under the coordination of Walmart and the aegis of

its category management program.




       Coty and PWC, two competitors, were using such price information to decide among

themselves to delete other competitors’ products from Walmart.
                                                 4
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 7 of 18




                                  The discovery documents also show that Coty worked with

Walmart directly to make inventory decisions.



       In September 2011, Walmart, Coty, AI, and PWC weaponized the information they

exchanged as part of the category advisor program. Walmart’s Esther Gifford, who served as Buyer

for the Beauty and Cosmetic categories at Walmart, enlisted the assistance of Coty during the line

review for the 2012 Beauty modular, asking Coty:




                                                5
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 8 of 18




                                            FAC ¶ 48.)

       C.      The Stiles Court found Coty’s role as a Category Advisor relevant and within
               the scope of discovery.

       On June 28, 2019, shortly after Plaintiffs obtained and reviewed the documents exposing

Coty’s (and others’) role in the antitrust conspiracy, Plaintiffs moved the Stiles Court for leave to

join Coty, PWC, and Procter & Gamble Co. (“P&G”) as additional defendants (the “Joinder

Motion”). (See Ex. K. (Joinder Motion).)


                                                 6
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 9 of 18




       On November 19, 2019, the Stiles Court—without addressing the merits of the allegations

against Coty, PWC and P&G and without prejudice—denied the motion on purely on procedural

grounds. (See Ex. L (two-page order denying the Joinder Motion).) There was no holding

whatsoever as to the claims against Coty, PWC or P&G, and there was no discussion by the Court

as to the relevance of evidence pertaining to the three suppliers.

       Plaintiffs requested the Stiles Court’s leave to take additional depositions on December 6,

2019. In the request, Plaintiffs explained to the magistrate judge presiding over the Stiles Action

that the antitrust conspiracy extended beyond Defendants and included Coty, which meant that a

deposition of a Coty representative was necessary. Plaintiffs explained:

                 Through discovery, Plaintiffs learned that Walmart employed
                 representatives from other product suppliers—who were also direct
                 competitors of Stiles—to serve as category advisors in Walmart’s
                 category advisor program. Category advisors received access to
                 marketing and sales data for all products within their assigned
                 category. Category advisors from [Coty, PWC, and P&G] each
                 advised Walmart in product selection and price point, among other
                 determinations, in relevant product categories at Walmart where the
                 Stiles Razor was carried, and therefore may have relevant
                 information related to Plaintiffs’ claims.

(Ex. M at 3 (Motion to Compel Additional Depositions and/or Leave to Take Depositions in Excess

of 10).) Walmart objected, arguing that the denial of the motion for joinder somehow rendered

evidence pertaining to Coty irrelevant or out of the scope of discovery. The court granted Plaintiffs

motion over that objection and with no limitation. (See generally Ex. N (Order granting additional

depositions).)

       Coty now appears before this Court pressing virtually identical arguments, making a

second attempt at Walmart’s failed argument in a different court.




                                                 7
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 10 of 18




       D.      The Coty Subpoena

       On January 7, 2020, Plaintiffs timely served Coty with a subpoena to testify at a Rule

30(b)(6) deposition (the “Subpoena”) preliminarily designating January 21, 2020 as the deposition

date—14 days after service. (See Ex. O (Subpoena); Ex. P (proof of service).) The Subpoena3

identified ten particularized topics on which deposition testimony Plaintiffs are seeking.

       On January 14, 2020, Coty’s counsel informed Plaintiffs’ counsel of its unilateral decision

not to appear for the January 21 deposition—counsel would not even consider an alternate date.

(Bathaee Decl. ¶ 4.) Indeed, despite Plaintiffs’ counsel’s repeated requests, Coty would not even

engage in discussions about an alternate date even after it served its responses and objections. (Ex.

S at 3 (January 17, 2020 Email from Dan Terzian); see also id. at 1, 2 (January 20, 2020 Emails

from Dan Terzian); Ex. T at 5, 9 (January 22, 2020 Email from Dan Terzian).) Coty served its

responses and objections to the Subpoena on January 21, 2020, objecting to each and every topic

in boilerplate fashion on grounds including, relevance, burden, attorney-client privilege, and scope

of timeframe. (See generally Ex. Q (Coty’s objections and responses to the Subpoena).)

       On January 23, the parties met and conferred, and agreed to adjourn the deadline to respond

to the Subpoena to January 27, 2020. (Bathaee Decl. ¶ 5.) On January 24, Coty’s counsel agreed

to produce a witness on a single topic: The Stiles Razor, including any communications about the

Stiles Razor. (Ex. T at 2-3 (January 24, 2020 Email from Robert Friedman).) Plaintiffs’ counsel

rejected Coty’s proposal, and Coty filed the instant Motion.




   3
     Plaintiffs also served Coty with a subpoena to produce documents related to these topics.
Coty is also refusing to cooperate with that document subpoena, and Plaintiffs are filing a separate
motion to compel production of documents requested in that subpoena.

                                                 8
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 11 of 18




                                           ARGUMENT

       The Federal Rules establish a broad scope of permissible discovery. Rule 26(b)(1) provides

that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” F ED R. CIV. P. 26(b)(1). “Indeed,

the information need not be admissible as long as it is reasonably calculated to lead to the discovery

of admissible evidence.” Heller v. City of N.Y., 2008 WL 2965474, at *2 (E.D.N.Y. Apr. 11, 2018).

“A district court has wide latitude to determine the scope of discovery.” Fireman’s Fund Ins. Co.

v. Great Am. Ins. Co. of N.Y., 284 F.R.D. 132, 135 (S.D.N.Y. 2012). The standards of Rule 26 apply

to third-party subpoenas as well as to discovery from parties. Citizens Union of the City of N.Y. v.

Att’y Gen. of the State of N.Y., 269 F. Supp. 3d 124, 139 (S.D.N.Y. 2017).

       While a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense,” the party seeking the protective order

has the burden of demonstrating that good cause exists for issuance of the order.” (Walker v. Carter,

2015 WL 12765380, at *2 (S.D.N.Y. Oct. 21, 2015) (Carter, J.). Furthermore, “the party moving

for a protective order must cite particular and specific facts rather than conclusory allegations to

establish good cause for protection.” Rofail v. United States, 227 F.R.D. 53, 55 (E.D.N.Y. 2005).

I.     The Subpoena’s topics are highly relevant, and there is no undue burden.

       The Subpoena sought testimony on ten particularized topics related to Coty’s role as a

category advisor, including, among other topics:

               Topic No. 2: Coty Communications with Walmart Beauty category advisors,
                relating to price, cost, add/delete/carryover decisions for products in the Beauty
                Category;

               Topic Nos. 3, 4: Coty’s role and nature of participation as a category advisor for
                Walmart or any other retailer;




                                                  9
        Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 12 of 18




               Topic No. 5: The interactions between Coty employees serving as Walmart
                category advisors and Coty employees serving as category advisors for other
                retailers;

               Topic Nos. 6, 7: The rules and safeguards governing Coty’s participation in the
                Walmart category advisor program, and Coty’s policies and procedures to prevent
                violations of laws;

               Topic No. 9: Stiles or any product by Stiles.

       These topics are directly relevant to Plaintiffs’ claims. As described above (at pp. 4-6,

supra) Documents produced in discovery show that Walmart’s category advisory program served

as the instrumentality of Defendants’ antitrust conspiracy. Indeed, Walmart’s category advisors

were typically the leading suppliers within that category and were given virtually unfettered access

to price data about direct competitors. They made, with Walmart’s imprimatur, critical decisions

regarding which products Walmart would shelve, how much of those products Walmart would

shelve, and where the products would be placed on the shelves.

       Coty was an active participant in stifling the sales of the Stiles Razor and developing the

pretext to eliminate the product from Walmart stores. As discussed above (at pp. 4-5, supra), Coty

was actively involved in the decision-making process for what products were added or deleted in

the Beauty category, including the deletion of the Stiles Razor. The topics in the Subpoena relate

directly to this as well as the contours, constraints, and workings of Walmart’s category advisor

program, including Coty’s role in that program.

       Coty has nothing specific to say about the relevance of the discovery sought. Instead, it

offers this Court only an objection that is strikingly similar to Walmart’s failed argument in the

Stiles Action to prevent the taking of additional depositions. That is, Coty argues that because the

Stiles Court denied leave to join Coty and other suppliers as defendants in that action—without

prejudice and without addressing the merits of the proposed claims—that it somehow ruled Coty


                                                  10
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 13 of 18




irrelevant to the Sherman Act Section 1 and Cartwright Act claims currently before the Court. In

support, Coty misleadingly characterizes the order as “den[ying] Plaintiffs’ attempt to add [the]

theory” of Coty’s role in the horizontal agreement. (ECF No. 3 at 7.) That is entirely false—the

order says no such thing. (See generally Ex. N.)

       More importantly, this argument is an attempt by Walmart and its supplier and co-

conspirator Coty to make the same unsuccessful argument in a different court, hoping to achieve

a different result. There can be no dispute that Magistrate Judge Cota in the Stiles Action provided

leave for additional depositions over the same objection by Walmart. (See Ex. R at 34-38

(Walmart’s opposition brief to Plaintiffs’ motion for additional depositions).) It was unconvincing

then before the Stiles Court, and it’s disingenuous now before this Court.

       Coty next attacks only two out of the ten topics and merely states in conclusory fashion

that “[t]he other topics suffer a similar fate.” (ECF No. 3 at 7-8.) To begin with, general

objections—devoid of any substance—to deposition topics do not come close to justifying a

protective order. The law is clear that “the party moving for a protective order must cite particular

and specific facts rather than conclusory allegations to establish good cause for protection.” See

Rofail, 227 F.R.D. at 55. No such facts are cited here as to any topic.

       Even as to the two topics to which Coty more directly objects, there is no basis for a

protective order. Coty argues that those topics are inappropriate because they seek testimony

concerning Coty’s role in the category management programs of retailers other than Walmart.

(ECF No. at 8.) The Stiles Action, however, involves allegations that Stiles was not only banned

from Walmart’s shelves, but was blackballed from other U.S. retailers as well. (See FAC ¶ 121.)

Coty and its other co-conspirators would have accomplished this by exerting their power over

other category management programs.



                                                 11
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 14 of 18




       Coty’s final objection is to the burden of producing testimony. Coty does not substantiate

that supposed burden in any way. (See ECF No. at 6-8.) Of course, a cursory assertion of undue

burden is not enough to resist discovery—not even close.

II.    The Subpoena is valid.

       Coty also challenges the propriety of service and the sufficiency of the time given to

respond. Those challenges are meritless.

               1.      Any purported deficiency in service has been cured.

       In its Motion, Coty argues—for the first time—that service was improper because Plaintiffs

did not accompany the Subpoena with witness fees. (ECF No. 3 at 5.) As an initial matter, despite

multiple correspondences and meet and confer calls, Coty did not raise this service issue at all to

Plaintiffs’ counsel to provide them with notice. (See Bathaee Decl. ¶ 6.) If they had, this technical

issue would have been addressed and cured immediately.

       In any event, Plaintiffs did in fact cure the purported deficiency after Plaintiffs’ counsel

learned about the deficiency on January 27, 2020 when Coty filed this Motion. Moreover, out of

an abundance of caution, Plaintiffs’ counsel again served the Subpoena on February 3, 2020

accompanied by a check for the witness’s attendance and mileage reimbursement. (Bathaee Decl.

¶ 6; Ex. Y (February 3, 2020 Proof of Service).)

       In light of the fact that the deficiency has been cured (if it even existed to begin with), there

is no plausible basis to quash to subpoena. See e.g., WhitServe LLC v. Computer Packages, Inc.,

2013 WL 6169280, at *3 (D. Conn. Nov. 22, 2013) (court did not quash subpoena for inadequate

fee where issuing party took prompt action to cure deficiency); PHE, Inc. v. Dep’t of Justice, 139

F.R.D. 249, 255 (D.D.C.1991) (finding, “to the extent that the failure to accompany the Rule 45

subpoena . . . with a check rendered the subpoenas technically defective, the subsequent tender of

the check corrected any deficiency . . . .”); RPM Pizza, LLC v. Argonaut Great Cent. Ins. Co., 2014

                                                  12
        Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 15 of 18




WL 258784, at *1 (M.D. La. Jan. 23, 2014) (“deficiency [of not tendering witness fees] alone is

not sufficient to quash the subpoena since it could have been readily cured, and there is no

suggestion that Domino’s did not receive actual notice of the deposition.”); Adams v. Dolgencorp,

LLC, 2012 WL 1867123, at *1 (M.D. La. May 22, 2012) (finding that sending payment to the non-

party days after the subpoena was served cured any alleged defect in advance of the scheduled

deposition) (citing Meyer v. Foti, 720 F.Supp. 1234, 1244 (E.D.La.1989)).

       In any event, even if the subpoena is quashed, Coty’s other objections would bring the

parties precisely to the same impasse in very short order.4 Nothing would be solved.

               2.     The Subpoena provides a reasonable time to respond.

       Coty argues that the Subpoena did not provide Coty with reasonable time to respond. (ECF

No. 3 at 5-6.) Not so. By Coty’s own admission, “courts have held fourteen days from the date of

service” to be presumptively reasonable time to comply with a subpoena. (ECF No. 3 at 3 (citing

Brown v. Hendler, 2011 WL 321139, at *2 (S.D.N.Y. Jan. 31, 2011)) (emphasis added)); see also

FED R. CIV. P. 45(d)(2)(B) (“The objection must be served before the earlier of the time specified

for compliance or 14 days after the subpoena is served.” (emphasis added)).

       Here, the Subpoena was served to Coty’s registered agent on January 7, 2020 (see Ex. P)

and Plaintiffs preliminarily designated January 21st as the deadline (see Ex. O) to respond to the

Subpoena—14 days after date of service and well within the time courts have found reasonable. 5



   4
      As discussed in Section III, infra at n.5, even if the Court determines that service was
effectuated on February 3, 2020 instead of January 7, 2020, the Subpoena is still timely, and Coty
is not prejudiced.
   5
     When Plaintiffs served the Subpoena the second time on February 3, 2020, they designated a
February 11, 2020 response deadline. On January 31, 2020, Plaintiffs sent a courtesy copy of the
Subpoena to Coty’s counsel and informed counsel that the contents of the Subpoena are identical
to the previously served Subpoena, which they received on January 14, and is merely served to


                                               13
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 16 of 18




Coty’s argument that its counsel did not receive the Subpoena until January 14 is unavailing and

simply irrelevant.

       The plain language of Rule 45 leaves no doubt that the reasonableness of the time to

respond is determined from the date of service, not the date that counsel received the subpoena, as

Coty suggests. Moreover, Plaintiffs’ counsel repeatedly represented to Coty’s counsel that they

were willing to reschedule the deposition to a later date. (See Ex. S at 3 (January 17, 2020 Email

from Dan Terzian); see also id. at 1, 2 (January 20, 2020 Emails from Dan Terzian); Ex. T at 5, 9

(January 22, 2020 Email from Dan Terzian).) Coty did not even attempt to discuss setting the

deposition for a later date, and instead simply asserted that it would not provide a witness for the

deposition. Thus, Coty’s argument that the Subpoena (or Plaintiffs’ counsel) did not provide

sufficient time to respond is merely disingenuous pretext for stonewalling discovery.




cure any purported financial deficiencies. (Bathaee Decl. ¶ 6.) As such, by Coty’s own admission,
it has been on notice of the Subpoena since at least January 14 and thus even assuming arguendo
that service was effectuated on February 3, 2020, the response deadline of February 11, 2020 is
reasonable. See e.g., Mercexchange, LLC v. eBay, Inc., 2007 WL 485224, at *1 (D. Conn. Feb.
12, 2007) (12 days to respond was reasonable); Mariner Health Care, Inc. v. Indemnity Ins. Co.
of North America, Inc., 2005 WL 44521, * 2 (E.D. Penn. Jan. 7, 2005). Moreover, Plaintiffs’
counsel has repeatedly informed Coty that it is willing to schedule the deposition at a later date to
provide Coty with reasonable time to prepare for the deposition. (See Exs. S & T.) Thus, the Court
should deny the Motion. If the Court finds the time to respond unreasonable, the appropriate
remedy is to extend the time to respond. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812,
818 (5th Cir. 2004) (“Generally, modification of a subpoena is preferable to quashing it outright”);
Flanagan v. Wyndham Int’l. Inc., 231 F.R.D. 98, 102 (D.D.C. 2005) (“A court should be loathe to
quash a subpoena if other protection of less absolute character is possible”).

                                                 14
        Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 17 of 18




                                    CONCLUSION

      For the foregoing reasons, the Court should deny Coty’s motion for a protective order

quashing the Subpoena.

 Dated: New York, NY                       Respectfully submitted,
        Feb. 4, 2020
                                           By: s/ Yavar Bathaee
                                           Yavar Bathaee
                                           yavar@piercebainbridge.com
                                           Pierce Bainbridge Beck Price & Hecht LLP
                                           277 Park Avenue, 45th Floor,
                                           New York, NY 10172
                                           tel: (212) 484-9866
                                           fax: (646) 968-4125

                                           Attorneys for Plaintiffs Sharidan Stiles and
                                           Stiles 4 U, Inc.




                                           15
         Case 1:20-mc-00047-ALC Document 9 Filed 02/05/20 Page 18 of 18




                            TECHNICAL FAILURE STATEMENT
       Plaintiffs submit this statement pursuant to this District’s Electronic Case Filing Rules &

Instructions, Section 11. Plaintiffs encountered technical failures with the ECF system when filing

their memorandum of law in opposition to Coty’s motion to quash and the related documents.

Despite Plaintiffs’ repeated attempts to upload the documents, the ECF system would not upload

the files saved as PDF files. In order to remedy the technical failure, Plaintiffs printed and scanned

the documents and uploaded them as soon as possible. As a result of the ECF system’s

technical failures, Plaintiffs’ filing was untimely by about one hour.

Dated: 2/5/2020

                                                                     s/Yavar Bathaee
                                                                         Yavar Bathaee
